Case 2:20-cv-00060-NT Document 22 Filed 02/24/21 Page 1 of 1        PageID #: 1516




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


LINDA C. T.,                             )
                                         )
           Plaintiff,                    )
                                         )
      v.                                 )   Docket No. 2:20-cv-00060-NT
                                         )
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
                                         )
           Defendant.                    )


                   ORDER AFFIRMING THE
        RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      On February 3, 2021, the United States Magistrate Judge filed with the

Court, with copies to the parties, his Recommended Decision (ECF No. 21). The

time within which to file objections has expired, and no objections have been filed.

The Magistrate Judge notified the parties that failure to object would waive their

right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby AFFIRMED, and the Commissioner’s decision is VACATED and

the case is REMANDED for further proceedings.


      SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge


Dated this 24th day of February, 2021.
